Citation Nr: 0707116	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  99-16 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hearing loss 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for emphysema with 
bronchitis.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In conjunction with his appeal, the veteran testified before 
the undersigned at a January 2001 Board video conference 
hearing.  

In March 2003, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for hearing loss disability.  The veteran was 
notified that additional development was being undertaken as 
to the issue of service connection for hearing loss 
disability.  The Board additionally determined that new and 
material evidence had not been received to reopen the claims 
of service connection for arteriosclerotic heart disease with 
hypertension or for emphysema with bronchitis.  Service 
connection for a back disability and for asthma were denied.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2004, the Court 
issued an order vacating the Board's March 2003 decision as 
to the denials of service connection for a back disability, 
service connection for asthma, and the determination that new 
and material evidence had not been submitted to reopen the 
claim of service connection for emphysema with bronchitis.  
It was noted that the Board should comply with the Joint 
Motion for Remand which was incorporated therein by 
reference.  In the Joint Motion, it was indicated that the 
issue of whether new and material evidence had been received 
to reopen the claim of arteriosclerotic heart disease was 
being dismissed, but that service connection for hypertension 
should be considered a separate and distinct claim and should 
be addressed on the merits.  In addition, it was noted that 
service connection for hearing loss disability was under 
further development.

The case was remanded for additional development of the 
record and for compliance with the Joint Motion in February 
2005.  It has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1. The veteran's current back disability did not result from 
service and arthritis was not manifest within one year of 
separation.

2.  Asthma was not manifest in service and is unrelated to 
the veteran's service.

3.  Hypertension was not manifest in service or within one 
year thereafter, and is unrelated to the veteran's service.

4.  Bilateral hearing loss disability is attributable to 
service.

5.  In a December 1992 decision, the RO denied service 
connection for emphysema with bronchitis; the veteran did not 
appeal.

6.  The evidence received since the RO's December 1992 rating 
decision is cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veteran's claim 
of entitlement to service connection for emphysema with 
bronchitis.

CONCLUSIONS OF LAW

1.  A back disability was not incurred or aggravated in 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  Asthma was not incurred or aggravated in service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

3.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006).

4.  Bilateral hearing loss disability was incurred in 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

5.  The December 1992 rating decision which denied service 
connection for emphysema with bronchitis is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2006).

6.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
emphysema with bronchitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

In the present case, the veteran's claim was received in 
February 1999, prior to the enactment of the VCAA.  Letters 
sent to the veteran in November 1998 told the veteran that 
records pertaining to treatment in service had been 
requested.  He was asked to provide copies of any service 
medical records in his possession as well as records of 
treatment since service.  The veteran was also notified that 
his records may have been destroyed in a fire at the National 
Personnel Records Center (NPRC) and that additional 
information was required to perform a detailed search for 
alternative records.  He was informed that he could submit 
various types of alternate documents in support of his claim.

A letter dated in December 2001 addressed the veteran's 
contention that some of his service medical records were 
missing from his file.  The veteran was again informed that 
his records may have been destroyed in a fire at NPRC, and 
was instructed regarding the other information he could 
submit or identify in support of his claim.  The veteran was 
told that VA had received sick call reports that included his 
name but no diagnostic information.  The December 2001 letter 
also instructed the veteran concerning the evidence and 
information necessary to support a claim for service 
connection.  The veteran was asked to complete release forms 
for medical records he had identified.

A March 2005 letter asked the veteran for evidence showing 
that the claimed disabilities had existed from military 
service to the present.  He was told what types of evidence 
might support his claims.  He was asked to provide 
appropriate releases so that VA could attempt to obtain 
records of employment examinations.  The veteran was also 
instructed regarding the evidence necessary to reopen his 
claim of entitlement to service connection for emphysema with 
bronchitis.  The evidence of record was listed, and the 
letter told the veteran how VA would assist him in obtaining 
additional evidence.

July 2005 letters told the veteran that records from his 
former employers had been requested.  Subsequent letters told 
the veteran that the requested information from those 
employers had not been received.  A July 2006 letter from 
Louisiana Pacific Lumber indicates that while the veteran was 
employed with them from 1968 to 1987, there were no 
employment examination records.

A December 2006 letter provided information on how VA 
establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  Attempts have been made to 
secure additional private medical records and employment 
physical examinations from the veteran's post-service 
employers.  

Moreover, the veteran was afforded the opportunity to testify 
before a hearing officer at the RO and the undersigned.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board additionally notes that a portion of the veteran's 
service medical records were apparently destroyed in a 1973 
fire at the National Personnel Records Center (NPRC).  The 
records received from the NPRC included examination reports 
and sick reports reflecting that the veteran was seen on 
various occasions, but not his reasons for reporting to sick 
call.  The United States Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Analysis

As an initial matter, the Board notes the veteran's assertion 
that some of his claimed disabilities are related to combat.  
38 U.S.C.A. § 1154(b) (West 2002) provides that the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Section 1154(b) 
does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hypertension, arthritis, and organic 
diseases of the nervous system may be granted if manifest to 
a compensable degree within one year of active service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2006).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Back Disability

Available service medical records show no complaint, 
diagnosis, or abnormal finding pertaining to the veteran's 
back.  On service discharge examination in October 1952, the 
veteran indicated that he had experienced back trouble.  
Clinically, his spine was normal and a chest X-ray was 
negative.  He was found to be qualified for discharge.

A July 1984 private medical record indicates that the veteran 
complained of the sudden onset of back pain.  According to a 
June 1987 letter from a private neurologist, the veteran had 
had an on-the-job injury in July 1984.  An arch beam which he 
had been welding fell against his upper thighs, pinning him 
against a cement floor.  He experienced some severe back 
pain, radiating down the left leg.  He noticed numbness in 
both legs and the anterolateral thighs, fluctuating 
intermittently for one or two months.  A July 1987 private 
medical record from an orthopedist indicates that the veteran 
had degenerative spondylosis of the lumbar and cervical 
spine.

When the veteran filed his January 1988 VA Form 21-526 for VA 
pension, he stated that his back and neck problem began in 
1984.  He indicated that he had last worked in February 1987 
as a heavy equipment operator which was work he had done for 
19 years.

At the time of a September 1992 VA examination which was 
ordered because the veteran had claimed service connection 
for hearing loss, he denied any other significant problems 
while he was in the service.  Musculoskeletal examination was 
normal.

A February 1998 VA treatment record indicates probable low 
back strain.  

In October 1998, the veteran stated that he received no 
treatment in service for his back.

During the hearing at the RO in June 1999, the veteran 
indicated that he injured his back in service at the time of 
a motor vehicle accident which occurred when he was going to 
a dental appointment, and that he had continuing symptoms of 
it in service and that it had been bothering him ever since.  
He related that there were no medics to treat him and he went 
back to his unit.  He stated that there was no service 
discharge examination.  He indicated that he began to receive 
treatment for his back in about 1985 or 1986. 

During the videoconference hearing before the undersigned in 
January 2001, the veteran indicated that the motor vehicle 
accident occurred during a 2 week shutdown for truce talks.  
He asserted that there had been no physical examination at 
the time of his discharge from service.  He indicated that he 
had cheated on an employment physical examination after 
leaving service.  He testified to the effect, essentially, 
that the depth of examination was what was needed at the time 
of service discharge, and that he used the showing of back 
disability after the 1984 injury as a basis to get out of the 
company he was working for because the company was working 
him too hard and injuring the union when he had 15 years of 
seniority in the union. 

In June 2002, a private physician from whom the RO had sought 
records indicated that he had sent records pertaining to the 
veteran's 1984 muscle strain in August 2001.  He related that 
he had no further information.

For this claim, the combat evidence rule does not apply, 
because the veteran asserts that he injured his back on the 
way to the dental appointment during truce talks, not in 
combat.  38 U.S.C.A. § 1154(b).  However, this is a fire-
related-service case and the veteran reported that he had had 
back trouble at the time of the service discharge examination 
in October 1952.

Notwithstanding this, the veteran's spine was determined to 
be normal on service discharge examination in October 1952.  
Moreover, he worked for years until 1984 as a heavy equipment 
operator and he did not receive any treatment for back 
problems after service until the documented 1984 on-the-job 
injury.  At that time and subsequently, the veteran related 
his back problems to the on-the-job injury rather than to 
service, both to private health care providers and in a 1988 
claim for VA benefits.  It was only later that the veteran 
asserted continuing symptomatology continuing from a back 
injury in service.  The probative evidence of record 
indicates that any in-service back injury resolved completely 
without chronic residuals.  In this regard the Board notes 
that the service discharge examination was negative for any 
back pathology.  Moreover, the veteran underwent no treatment 
until 1984, and at that time did not relate his back 
complaints to service, but to the 1984 injury.  Specifically, 
he reported a sudden onset of pain rather than an in-service 
onset.  Even as recently as the September 1992 VA 
examination, the veteran did not report a significant back 
problem in service.  The September 1992 denial of significant 
in-service problems is highly probative because it was a 
statement against the veteran's interest at the time.

The Board notes that the veteran alternatively states that he 
never had a service discharge examination or that it was not 
adequate.  However, these two statements are in conflict.  
Moreover, there is an October 1952 service discharge 
examination report of record which was completed and signed 
by a service health care provider contemporaneous to service 
in a regular government documents collection setting.  The 
service discharge examination report outweighs the veteran's 
self-serving statement that there was no service discharge 
examination and his statement that the service discharge 
examination was inadequate is impeached by his statement that 
he had no service discharge examination whatsoever.  
Moreover, he has submitted no probative evidence showing that 
the back disease he has now was incurred in service or that 
arthritis of his back was manifested to a degree of 10 
percent within one year of service discharge.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes a remote onset of the veteran's claimed back 
disability.  There is no competent evidence linking the back 
disability to service.  In reaching its conclusion, the Board 
has considered the veteran's assertions; however, he is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  To the extent that he claims continuity since 
service, his assertions are unsupported and not credible.  
The evidence clearly points to a remote, post-service onset.  
There is a 1984 report of a sudden onset of pain, provided by 
the veteran for treatment purposes.  This is a statement 
against the veteran's interest and is far more probative as 
to the issue of onset and continuity.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).  
Accordingly, service connection for a back disability must be 
denied.

	Asthma

Service medical records show no complaint, diagnosis, or 
abnormal finding pertaining to the veteran's respiratory 
system.  On service discharge examination in October 1952, 
the veteran indicated that he had asthma, chest pain, chronic 
cough, and shortness of breath.  Clinically, his chest and 
lungs were normal, and it was concluded that there were no 
defects or diseases.

A summary from Johnson Regional Medical Center indicates that 
the veteran was treated in December 1971 for bronchitis.

A March 1987 private CT myelogram showed a normal expansion 
of the lungs without consolidations or effusions.  The 
pulmonary vascular structures were normal.

At the time of the September 1992 VA examination the veteran 
denied any  significant problems while he was in the service, 
aside from hearing loss.  A chest X-ray obtained at the time 
of the examination was negative.  Pulmonary function tests 
revealed early small airways obstruction. The pertinent 
diagnosis was minimal pulmonary emphysema with bronchitis.  
The veteran had said that it was discovered fairly recently.

A December 1992 private medical record notes a history of 
asthma.

A November 1995 VA treatment record reflects the veteran's 
report of having asthma as a child and young adult.  The 
assessment included asthma.  Pulmonary function tests 
administered in January 1996 revealed moderate obstructive 
disease.

In October 1998, the veteran stated that he received 
treatment for lung conditions at Camp Haugen, Japan from 
January to July 1952.  

The RO requested treatment records from the NPRC pertaining 
to Camp Haugen, and was informed that all records pertaining 
to the veteran had been forwarded in August 1992.

In February 1999, the veteran stated that in service, he had 
a lung infection which took 5 weeks and penicillin to clear 
up.  After service he moved to Colorado's high altitude so he 
could breathe better.  He breathed much better but he still 
had attacks that would last five or six weeks at a time.

During the hearing at the RO in June 1999, the veteran 
testified that during service, he was hospitalized in Japan 
for a respiratory problem for which he was given penicillin.  
He related that such was the reason for the time he went on 
sick call in relationship to the records which show he went 
on sick call.  The Board notes that sick call records do show 
that the veteran was seen on various occasions in 1952; 
however, the purpose for those sick call visits is not 
reflected. 

During the January 2001 videoconference hearing before the 
undersigned, the veteran testified that he had had difficulty 
breathing and chest pain in service.  He stated that he had 
been to Camp Haugen four times to treat lung and breathing 
problems. 

Having reviewed the evidence pertaining to this claim, the 
Board has concluded that service connection for asthma is not 
warranted.  The Board acknowledges that the veteran reported 
asthma, chest pain, chronic cough, and shortness of breath on 
discharge from service.  However, his chest and lungs were 
clinically normal, and defects or diseases were diagnosed.  
The evidence establishes a remote, post-service onset of 
respiratory problems.  A March 1987 CT myelogram did not 
reveal any respiratory problems, and while VA examination in 
September 1992 revealed pulmonary emphysema with bronchitis, 
the veteran reported that the diagnosis had been made 
recently.  Notably, asthma was not diagnosed at that time.  
The first evidence of a diagnosis of asthma dates to 1995, 
many years after the veteran's separation from service.

The Board acknowledges that the veteran has claimed treatment 
during service for respiratory complaints, and that some of 
the veteran's service medical records are missing though no 
fault of the veteran.  However, the existing service medical 
records include the report of a discharge examination which 
revealed no defects or diseases pertaining to the veteran's 
respiratory system.  Moreover, the veteran does not contend 
that his respiratory complaints are the result of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are 
not applicable to this claim.  Moreover, § 1154(b) does not 
address the questions of either current disability or nexus 
to service, for both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996), citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Thus, the veteran's combat status allows him to 
allege respiratory complaints in service.  However, whether 
such was chronic or is related to service requires competent 
evidence.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes a remote onset of the veteran's claimed 
respiratory disability.  There is no competent evidence 
linking the claimed respiratory disability to service.  In 
reaching its conclusion, the Board has considered the 
veteran's assertions; however, he is a layperson, and his own 
opinion regarding onset or cause is not competent.  Espiritu, 
supra.  

The Board notes that the veteran has asserted that he has 
suffered from respiratory problems since service.  He is 
competent to report symptomatology and when it occurred.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms during 
service and thereafter are unsupported by contemporaneous 
records, are in conflict with post service treatment records, 
and are not reliable.  As noted, the first evidence of a 
diagnosis of asthma dates to 1995, many years after the 
veteran's separation from service.

In summary, the Board concludes that there is no competent 
evidence of asthma during service and that there is no 
competent evidence linking the remote post-service diagnosis 
to service.  

As noted above, service connection is granted for disability 
resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Lastly, the Board notes that the veteran, on at least one 
occasion, has reported asthma during his childhood.  The 
statement is unsupported by the record and is not competent.  
Accordingly, the veteran's report of asthma during childhood 
does not rise to an aggravating theory of entitlement.  

	Hypertension

A June 1951 service medical record shows complaints of a 
headache and a blood pressure reading of 100/90.  On service 
discharge examination in October 1952, the veteran stated 
that he had experienced palpitations or pounding heart, and 
high or low blood pressure.  Clinically, his heart and 
vascular system were normal and his blood pressure was 
112/68.  A chest X-ray was normal.  The examiner indicated 
that the veteran had no defects or diagnoses.

A private CT scan in March 1987 showed the veteran's heart as 
normal.

At the time of a September 1992 VA examination, the veteran 
denied any other significant problems while he was in the 
service.  He indicated that he was on medication for heart 
trouble and that he had suffered a heart attack in December 
1988.  Arteriosclerotic heart disease, status post myocardial 
infarction was diagnosed.

A December 1992 private medical record shows that the veteran 
was on nitroglycerin.

On VA hospitalization in April 1997, hypertension was 
indicated.  The discharge summary indicates that that veteran 
was managed with medication and his hypertension was well 
controlled.  A July 1997 VA treatment record indicates 
hypertension under adequate control.  

In October 1998, the veteran stated that he received no 
treatment in service for his hypertension.

At the June 1999 RO hearing, the veteran testified that the 
first time he was told he had hypertension was when he had a 
heart attack in 1988.  He attributed his heart 
disease/hypertension to salt consumption and a lack of 
drinking water during the five days of advanced training he 
received before going to combat in Korea.  Several times 
after that during service, his heart would beat several times 
and then jerk his whole body.  He testified that he did not 
seek treatment until years later.

During the January 2001 videoconference hearing before the 
undersigned, the veteran stated that he first became aware of 
his heart condition in service during his advanced training.  
He had difficulty breathing and chest pain in service but he 
did not think about it being heart trouble.  He was expecting 
a thorough service discharge examination to diagnose the 
problem.  He took aspirin for years as a blood thinner and he 
went to the high altitude in Colorado so he could breath 
better but still had throat and chest pains.

The Board has carefully reviewed the evidence pertaining to 
this claim and concludes that service connection is not 
warranted for hypertension.  While the veteran asserts that 
he became aware of a heart condition in service, hypertension 
was not shown in service, or on examination for discharge 
from service.  In fact, the evidence of record shows the 
first indication of hypertension in 1997, many years after 
the veteran's discharge from service.  In summary, the record 
demonstrates a remote, post-service onset of the veteran's 
hypertension.  The Board also notes that the veteran has 
attributed his hypertension to events that occurred prior to 
his combat experience.  As such, the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are not applicable to this 
claim.  

The grant of service connection requires not only a diagnosis 
of the claimed condition, but competent evidence to relate 
the diagnosis to a disease or injury in service.  However, in 
this case, there is no competent evidence linking the 
veteran's hypertension to service.  The veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu, supra.  

The veteran has reported that he suffered from symptoms 
related to his hypertension in service and in the years 
thereafter.  However, such assertions of symptoms are 
unsupported by contemporaneous records and are in conflict 
with post-service treatment records.  The Board therefore 
concludes that the veteran's assertions cannot be accepted as 
evidence of continuity of symptomatology.  Savage, supra.  As 
noted, the first evidence of a diagnosis of hypertension 
dates to 1997, many years after the veteran's separation from 
service.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

	Hearing Loss Disability

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, indicates that he was a 
cannoneer and that he served in Korea.

Service medical records show no treatment for hearing 
problems.  On service discharge examination in October 1952, 
the veteran reported that he had or had had ear, nose, or 
throat trouble but no running ears.  Clinically, his ears 
were normal and his hearing was 15/15 per whispered voice and 
spoken voice testing.

A November 1986 private audiology report reflects bilateral 
hearing loss qualifying as a disability pursuant to 38 C.F.R. 
§ 3.385.  At the time of a September 1992 VA examination, 
sensorineural hearing loss disability was shown.  Subsequent 
audiological examinations also reflect sensorineural hearing 
loss disability.

In October 1998, the veteran stated that he was injured in an 
explosion while in Korea but did not receive any treatment.  
He stated that he had been told by his doctor that his 
hearing loss was related to his service in the artillery.

In February 1999, the veteran submitted a photograph of 
himself beside a cannon and indicated that the photograph had 
been taken in December 1951.

At the time of a June 1999 RO hearing, the veteran testified 
that he was knocked down by concussion in service, and that 
he had no hearing test on service discharge.  He could not 
recall the first post-service treatment.  However, he thought 
he was laid off from a job within his first year after 
service for making too many mistakes on the phone. 

During the January 2000 videoconference hearing, the veteran 
testified that in service, he started out as a Cannoneer and 
went on to be the gunner and section chief for a 13 man 
cannon crew and that he had been subjected to the noise of 
the Howitzer for six months day and night, with an estimated 
500 fire missions.  On one occasion, a breechblock blew out 
on a Howitzer and he was knocked down by concussion and his 
ears rang for several days.  He stated that he cheated on a 
hearing test in early 1953 while applying for employment with 
a steel company.  He testified that he had suffered from 
hearing loss from service until the present. 

A VA examination was carried out in February 2006.  The 
examiner noted that whisper tests conducted during service 
resulted in 15/15, bilaterally, or normal hearing.  She also 
noted that audiometric testing in November 1992 revealed  
moderately severe to severe sensorineural hearing loss.  The 
veteran reported military noise exposure from numerous fire 
missions with 105 Howitzers and an incident in which a round 
misfired and was especially loud.  He reported post-service 
occupational noise exposure from working with heavy equipment 
until he retired in 1987. He stated that he did not use 
hearing protection because the equipment was not typically 
very loud.  He also reported post-military recreational noise 
exposure from hunting and operating a chainsaw.  He indicated 
that he used hearing protection while operating the chain saw 
but not when hunting.  The diagnosis was sensorineural 
hearing loss.  The examiner noted that the service medical 
records included two military era whisper tests that were 
within normal limits for both ears.  She indicated that the 
whisper voice test did not give ear or frequency specific 
data and did not rule to the presence of a high frequency 
hearing loss.  She stated that subsequent hearing tests were 
nearly 40 years after the veteran's military service and 
indicated sloping, slight to severe sensorineural hearing 
loss bilaterally.  She opined that, given the veteran's 
combat record with artillery and the fact that the whisper 
test was considered inadequate for identifying high frequency 
hearing loss, the veteran's hearing loss began or was 
aggravated by his military service.  She pointed out, 
however, that the veteran could not have passed the whisper 
test with his current hearing loss, and opined that his 
hearing loss was further aggravated by his post-service 
occupational and recreational noise exposure.

In March 2006, the RO returned the examination to the 
examiner with a request to provide an opinion based on sound 
medical principals, and not influenced by speculation or 
conjecture.  It requested that the examiner review the 
February 2006 examination report and provide additional 
information regarding the rationale upon which the conclusion 
was based.  

In March 2006 a VA examiner reviewed the February 2006 
examination report and the record, and concluded that it 
would be speculative to opine whether the veteran's current 
hearing problem is related to his military service.  He noted 
that the whisper tests contained in the veteran's service 
records were inadequate for identifying high frequency 
hearing loss, determining whether a unilateral hearing loss 
exists, or giving frequency specific information.

Having considered the evidence pertaining to this claim, the 
Board has determined that service connection for bilateral 
hearing loss disability is warranted.  While service records 
contain no complaint or abnormal finding pertaining to the 
veteran's hearing, there is evidence showing that the veteran 
was a cannoneer during a time of war.  The record also shows 
that the veteran served as a cannoneer, and he has submitted 
photographs of himself working with heavy weapons.  As such, 
the Board accepts that the veteran was subjected to acoustic 
trauma in service.  His report of noise exposure is 
consistenet with the nature and circumstances of his service, 
whether classified as combat or non-combat.  38 U.S.C.A. 
§ 1154(a)(b).  A VA examiner concluded in February 2006 that, 
given the veteran's combat record with artillery, his hearing 
loss was due to his military service.  While another VA 
examiner indicated in March 2006 that it would be speculative 
to opine whether the veteran's current hearing problem was 
related to service, the Board notes that he did not 
adequately explain the basis for his refusal to provide an 
opinion.  As such, the Board accepts the February 2006 VA 
examiner's opinion that the veteran's hearing loss is due to 
his military service.  

In sum, the record establishes that the veteran has presented 
lay evidence of exposure to noise and such lay evidence is 
credible and competent in light of his occupational specialty 
and the time of war.  Furthermore, there is a rather 
convincing medial opinion linking hearing loss disability to 
service and an unconvincing negative opinion that, in fact, 
is not an opinion at all.  The Board finds that the medical 
opinion providing a nexus to service is probative and 
convincing.  In this case, the evidence supports the claim.  
Accordingly, service connection for hearing loss disability 
is granted.

New and Material Evidence to Reopen Claim of Entitlement to 
Service Connection for Emphysema with Bronchitis

Generally, a claim which has been denied in an unappealed 
rating decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 1991).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A rating decision dated in December 1992 denied the veteran's 
claim of entitlement to service connection for emphysema with 
bronchitis because service medical records revealed no 
evidence of it and the veteran first complained of it 35 
years after service.  No timely appeal was filed.  
Accordingly, that decision became final and new and material 
evidence is required to reopen a claim.  

At the time of the December 1992 rating decision, some of the 
veteran's service medical records were available for review.  
They show no complaint, diagnosis, or abnormal finding 
pertaining to the veteran's respiratory system.  On service 
discharge examination in October 1952, the veteran indicated 
that he had asthma, chest pain, chronic cough, and shortness 
of breath.  Clinically, his chest and lungs were normal, and 
it was concluded that there were no defects or diseases.

A summary from Johnson Regional Medical Center indicates that 
the veteran was treated in December 1971 for bronchitis.

A March 1987 private CT myelogram showed a normal expansion 
of the lungs without consolidations or effusions.  The 
pulmonary vascular structures were normal.

At the time of a September 1992 VA examination the veteran 
denied any  significant problems while he was in the service, 
aside from hearing loss.  A chest X-ray obtained at the time 
of the examination was negative.  The VA examination 
diagnosed minimal pulmonary emphysema with bronchitis.  The 
veteran stated that it was discovered fairly recently.

The pertinent medical evidence added to the record since the 
December 1992 rating decision includes a December 1992 
private medical record which notes a history of asthma.

A November 1993 VA treatment note indicates an impression of 
chronic obstructive pulmonary disease (COPD).  Subsequent VA 
records also refer to COPD.

A May 1997 VA discharge summary refers to COPD, and notes 
that the veteran was managed with medication during his 
hospitalization.

In October 1998, the veteran stated that he received 
treatment for lung conditions at Camp Haugen, Japan from 
January to July 1952.  As noted above, the RO requested 
treatment records from the NPRC pertaining to Camp Haugen, 
and was informed that all records pertaining to the veteran 
had been forwarded in August 1992.

In February 1999, the veteran stated that in service, he had 
a lung infection which took 5 weeks and penicillin to clear 
up.  After service he moved to Colorado's high altitude so he 
could breathe better.  He breathed much better but he still 
had attacks that would last five or six weeks at a time.

During the hearing at the RO in June 1999, the veteran 
testified that during service, he was hospitalized in Japan 
for a respiratory problem for which he was given penicillin.  
That was the reason for the time he went on sick call in 
relationship to the records which show he went on sick call. 

During the January 2001 videoconference hearing before the 
undersigned, the veteran testified that he had had difficulty 
breathing and chest pain in service.  He stated that he had 
been to Camp Haugen four times to treat lung and breathing 
problems. 

The pertinent evidence added to the record since the December 
1992 rating decision includes the veteran's assertions of 
symptoms and treatment for lung problems in service.  
However, those assertions are essentially cumulative of the 
history he provided on service discharge examination in 
October 1952.  The sick reports do not diagnose emphysema, 
bronchitis, or other chronic pulmonary disease in service.  
The evidence received does not show emphysema with bronchitis 
in service, on service discharge, or until 35 years after 
service.  Moreover, the competent evidence submitted since 
the December 1992 rating decision does not relate emphysema 
with bronchitis to service.  As noted above, the veteran is a 
layperson, and his own opinion regarding onset or cause is 
not competent.  Espiritu, supra.  

The Board also notes that evidence submitted since the 
December 1992 rating decision includes a 1997 hospitalization 
record reflecting a diagnosis of COPD.  However, such 
evidence cannot serve as a basis for reopening the veteran's 
claim.  The veteran's claim was denied in December 1992 
because service medical records revealed no evidence of 
emphysema with bronchitis and the veteran first complained of 
it 35 years after service.  The Board notes that COPD is 
defined as any disorder characterized by persistent or 
recurrent obstruction of bronchial air flow, such as chronic 
bronchitis, asthma, or pulmonary emphysema.  Dorland's 
Illustrated Dictionary, 513 (29th ed. 2000).  Evidence 
showing a diagnosis of COPD is therefore cumulative of the 
evidence of record at the time of the December 1992 rating 
decision denying the veteran's claim for emphysema with 
bronchitis.  As such, the evidence reflecting a 1997 
diagnosis of COPD does not cure a defect that existed at the 
time of the December 1992 rating decision.  Accordingly, the 
1997 hospitalization record is not material.

In light of the above discussion, the Board has concluded 
that reopening of the claims of entitlement to service 
connection for emphysema with bronchitis is not warranted.




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss disability 
is granted.

The application to reopen the claim of service connection for 
emphysema with bronchitis is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


